Warehousing Contract


Party A: Shandong Yulin Warehousing Co., Ltd.
Party B: Zibo Hongmao Pharmaceutical Sales Co., Ltd.


Party A has partial warehouses located in court of No.58 East Xingyuan Road,
Zhangdian District. According to the regulations related to warehouse keeping
contract in Chapter 19 and 20 of the Contract Law of the People’s Republic of
China, Party A and Party B have entered the Contract through negotiation.
I.
Party A rents the first and second floor of North No.1 warehouse (the building
area is totally 3,750 square meters) to Party B for storing commodities and
goods. The using period of the warehouse is from August 1, 2011 to July 31,
2016. The warehouse price is RMB 0.32 per square meter every day and the annual
warehousing charge is RMB 438,000.

II.
Party B shall pay RMB 100,000 down payment before using the warehouse and it
shall not be returned if Party B breaks the contract. If Party A breaks the
contract, the down payment shall be returned and the bank deposit interest of
the corresponding period shall be paid. The down payment shall be regarded as
the warehousing charges since Party B paying off all fees.

III.
The warehousing charge shall be paid one time every half year. The first payment
time is before August 1, 2011 and the warehousing charge is RMB 219,000; the
second payment time is on February 1, 2012 and the warehousing charge is RMB
219,000; and the future payment time is on August 1 and February 1 of each year.
In case of holidays, it can be paid in advance. If the payment is delayed over
ten days, Party A will charge the late fee from Party B according to 5/1000 of
the warehousing charges unpaid for each overdue day.

IV.
Party B shall manage the warehouse itself and Party A assists in the inspection
of Party B’s warehouse watch-keeper. Party A shall not be responsible for the
quantity and category of commodities in the warehouse and the problems aroused
by the receiving, delivering and commodity protection shall be assumed by Party
B itself.

V.
Party B shall not store flammable, explosive and dangerous products in the
warehouse. If the problem related to it occurs, Party B shall assume all
responsibilities and expenses. During the using period, Party B shall operate
legally, observe laws and disciplines, obey the management and supervision of
the relevant department, and observe the management system and regulation of the
property management company.

VI.
Party B shall cherish the warehouse and all facilities of Party A. For any
damage caused by human and the normal damage during the using period, Party B
shall be responsible for repairing. The special condition shall be reported to
Party A and solved through negotiation.

VII.
If Party B violates the relevant regulations or arouses dispute with other
person during the using period, and is punished, the loss and responsibility
aroused shall be assumed by itself.


 
 

--------------------------------------------------------------------------------

 

VIII.
Party B shall obey the management of Party A, for example, the vehicle admission
and parking shall be handled according to Party A’s requirement. The number of
vehicle parked in the court at every night shall not exceed 15. Meanwhile, Party
B shall obey the management of the property management company and pay the
corresponding fees timely.

IX.
Party A and Party B shall fulfill their duties and make efforts to implement the
cooperation work of both parties.

X.
Party B has the priority to use the warehouse under the same condition after the
expiration of the Contract. If Party B shall continue to use, it shall renew the
contract with Party A and pay charges three months before the expiration of the
Contract. For the contract termination, it shall notify the other party three
months in advance. If Party B terminates the Contract, it shall pay off charges
with Party A.

XI.
Party B shall keep the warehouse doors and keys in good condition and compensate
for any damage.

The Contract has four copies, with both parties holding two respectively, and it
shall take effect after being signed and sealed by both parties.


Party A: Sun Chao
Party B: Chen Hongsheng
July 3, 2011
July 3, 2011

 
 
 

--------------------------------------------------------------------------------

 
 